Citation Nr: 1035925	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-24 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Recognition as the surviving spouse of the Veteran for purposes 
of VA benefits.  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The deceased had recognized Philippine service from December 1941 
to February 1946, excluding a period of no casualty status from 
September 19, 1942 to September 30, 1944.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDINGS OF FACT

1.  The appellant's purported marriage to the Veteran is void and 
invalid under Philippine law.

2.  The appellant's purported marriage to the Veteran is not 
"deemed valid" under VA law.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. 
§§ 101(3), 103, 1102, 1304, 1541 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in her possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2006 pre-rating letter, the RO notified the appellant of 
the evidence needed to substantiate her underlying claim for VA 
benefits.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist her in obtaining and the evidence it was expected 
that she would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
In December 2008, the RO sent the appellant a letter specifically 
identifying evidence necessary to substantiate her status as the 
surviving spouse of the Veteran.  Contrary to VCAA requirements, 
this aspect of the VCAA-compliant notice was provided after the 
initial adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  However, the timing deficiency 
was cured by readjudication of the claim in subsequent 
supplemental statements of the case.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, VCAA notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 
(2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 
277 (Fed. Cir. May 19, 2009) (unpublished).

Here, while specific Hupp notice was not provided, as this case 
is being decided based on the appellant's status as a claimant, 
the merits of the underlying claim for benefits are not reached.  
Accordingly, there is no prejudice to the appellant in such lack 
of notice. 

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, the evidence necessary to substantiate the claim 
consists entirely of evidence establishing the appellant's status 
as the surviving spouse of the Veteran.  The appellant has not 
identified any pertinent private or VA medical records.  She has 
submitted documents related to her purported marriage to the 
Veteran.  It does not appear that any further development of the 
record is necessary.  

II.  Analysis

VA death benefits may be paid to a surviving spouse who was 
married to the Veteran: (1) one year or more prior to the 
Veteran's death or (2) for any period of time, if a child was 
born of the marriage, or was born to them before the marriage.  
38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

To be recognized as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the spouse 
of a veteran at the time of such veteran's death, and who lived 
with such veteran continuously from the date of marriage to the 
date of such veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, such veteran 
without the fault of the spouse) and has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1), 3.53.

"Spouse" means a person of the opposite sex whose "marriage" to 
the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).  For VA benefits purposes, a marriage means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place where 
the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).

Under Article 3 of the Family Code of the Philippines (effective 
July 6, 1987), the formal requisites of marriage are: (1) 
Authority of the solemnizing officer; (2) A valid marriage 
license except as provided under Chapter 2; and (3) A marriage 
ceremony which takes place with the appearance of the contracting 
parties before the solemnizing officer and their personal 
declaration that they take each other as husband and wife in the 
presence of not less than two witnesses of legal age.

In this case, there is no marriage license regarding the marriage 
between the Veteran and the appellant.  The appellant does not 
contend that there is a license, but contends that the purported 
marriage falls under a license exception described in Chapter 2.  

Chapter 2 of the Family Code of the Philippines deals with 
marriages exempted from the license requirement.  Article 34 
stipulates that, no license shall be necessary for the marriage 
of a man and a woman who have lived together as husband and wife 
for at least five years and without any legal impediment to marry 
each other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state under 
oath that he ascertained the qualifications of the contracting 
parties and found no legal impediment to the marriage.

Similarly, under Article 76 of the Philippines Civil Code, in 
effect at the time of the marriage between the Veteran and the 
appellant, no marriage license shall be necessary when a man and 
a woman who have attained the age of majority and who, being 
unmarried, have lived together as husband and wife for at least 
five years, desire to marry each other.  The contracting parties 
shall state the foregoing facts in an affidavit before any person 
authorized by law to administer oaths.  The official, priest or 
minister who solemnized the marriage shall also state in an 
affidavit that he took steps to ascertain the ages and other 
qualifications of the contracting parties and that he found no 
legal impediment to the marriage. 

The Board finds that, in this case, the Chapter 2 (or former 
Article 76) exceptions do not apply, as the requirements for such 
exception are not met.  In fact, there are at least two, and 
possibly three, deficiencies in this case that disqualify the 
appellant from the provisions of Chapter 2 (or Article 76).  

First, while the record contains a copy of a contract of marriage 
between the Veteran and the appellant, in June 1984, which was 
performed under former Article 76 of the Civil Code of the 
Philippines (now known as Article 34 of the New Family Code of 
the Philippines), the appellant has not submitted a joint 
affidavit showing that she and the Veteran were in a live-in 
relationship as husband and wife for at least five years, and 
that there was no legal impediment for them to marry.  

The RO has requested that the appellant submit the joint 
affidavit on several occasions.  The appellant submitted 
documents in June 2006 and August 2009, specifically stating that 
she was submitting this affidavit.  However, each time, the 
affidavit she submitted was a unilateral affidavit of the 
Veteran, and not a joint affidavit, as specified under former and 
current Philippine law.  The affidavit submitted is signed only 
by the Veteran and a judge.  It was signed by the Veteran on 
February 7, 1984, and signed by the Judge on June [redacted], 1984.  It 
states that the Veteran was legally married to another woman, 
F.B., whose whereabouts were unknown, that he had lived with the 
appellant since sometime in 1979, that they had lived together as 
husband and wife for more than 5 years, and that he intended to 
marry the appellant.  The appellant's signature is not on the 
document.  Indeed, in a February 2009 letter, the appellant 
stated that she had not been previously aware of the June [redacted], 
1984 affidavit.  

The second deficiency, is that, in fact, the Veteran and the 
appellant did not live together as husband and wife for the 
requisite five years prior to the marriage.  In a December 2006 
statement, the appellant affirmed that she and the Veteran began 
living together on October 10, 1979.  She reiterated in a 
February 2009 letter that October 10, 1979 was the date they 
began living together as husband and wife.  The five-year 
anniversary of the date the parties began living together as 
husband and wife would have been October 10, 1984.  It is 
uncontested that the date of the purported marriage was June [redacted], 
1984.  This is clearly less than the requisite five years.  
Indeed, on a VA Form 9 received in September 2007, the appellant 
conceded that "we lived together for only 4 yrs and 8 months."

Here, although the appellant has repeatedly stated that she was 
not aware of any impediment to her marriage, she has also 
provided the specific date when they began living together as 
husband and wife, and the date of the purported marriage to the 
Veteran.  Thus, she was clearly aware that they had not cohabited 
for the requisite five years.  While she may not have known at 
the time that this was a legal impediment, she was obviously 
aware of the facts which constituted the legal impediment.  Thus, 
it was only her knowledge of the law that was lacking.  In Morris 
v. Derwinski, 1 Vet. App. 261 (1991), the Court noted that the 
Supreme Court had held that everyone dealing with the Government 
was charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380 (1947).  While this does not apply 
explicitly to Philippine law, the Board believes that the general 
principle is broadly applicable.  Indeed, the holding of the 
Supreme Court in Fed. Crop Ins. Corp. did not deal specifically 
with VA law, but was applied to VA by the Court as a general 
principle, broadly applicable.  The Board finds that it is 
entirely fair and just to apply this principle to the appellant 
in an action seeking benefits from the U.S. Government under U.S. 
Federal law.

The Board notes in passing that there appears to be third 
deficiency with regard to applicability of a Chapter 2 exception 
to the requisite marriage license.  The Veteran's previous 
marriage to F.B. was apparently still in effect at the time of 
the purported marriage to the appellant.  Under Article 41 of the 
Philippine Family Code, a marriage contracted by any person 
during subsistence of a previous marriage shall be null and void, 
unless before the celebration of the subsequent marriage, the 
prior spouse had been absent for four consecutive years and the 
spouse present has a well-founded belief that the absent spouse 
was already dead.  For the purpose of contracting the subsequent 
marriage under the preceding paragraph the spouse present must 
institute a summary proceeding as provided in the Code for the 
declaration of presumptive death of the absentee, without 
prejudice to the effect of reappearance of the absent spouse.

Here, the evidence does not reflect that a summary proceeding for 
the declaration of presumptive death of F.B. was ever initiated.  

In sum, the purported marriage between the Veteran and the 
appellant does not qualify for a Chapter 2 exception to the 
requirement for a marriage license, and it is undisputed that 
there is no marriage license.  

Under Article 4 of the Family Code of the Philippines, the 
absence of any of the essential or formal requisites shall render 
the marriage void ab initio, except as stated in Article 35 (2) 
(not applicable here).  A defect in any of the essential 
requisites shall not affect the validity of the marriage but the 
party or parties responsible for the irregularity shall be 
civilly, criminally and administratively liable. 

Thus, Article 4 makes a distinction between the absence of one of 
the formal requisites and a defect in a formal requisite.  Here, 
as noted above, there is no dispute as to the fact that there is 
no marriage license.  Moreover, no exceptions to this requirement 
apply.  Therefore, the requisite marriage license is absent, and 
cannot be said to be merely defective.  As such, the marriage is 
void ab initio under Philippine law.  

Where an attempted marriage is invalid by reason of legal 
impediment, VA regulations allow for certain attempted marriages 
to be nevertheless "deemed valid" if specific legal requirements 
are met.  Basically, such an attempted marriage will be "deemed 
valid" if: (a) the attempted marriage occurred one year or more 
before the Veteran died; and (b) the claimant entered into the 
marriage without knowledge of the impediment; and (c) the 
claimant cohabited with the Veteran continuously from the date of 
the attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death benefits.  
38 U.S.C.A. § 103; 38 C.F.R. § 3.52.  If the provisions of 
38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. 
§ 3.52, the claimant's signed statement that she had no knowledge 
of an impediment to a marriage to the Veteran will be accepted as 
proof of the fact, in the absence of information to the contrary.  
38 C.F.R. § 3.205(c).  The U.S. Court of Appeals for Veterans 
Claims (Court) has interpreted these regulations to mean that the 
determination of the appellant's knowledge of the legal 
impediment must be viewed in terms of what the appellant's state 
of mind was at the time the invalid marriage was contracted.  
Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).

In this case, as discussed above, although the appellant has 
stated to VA that she was unaware of any impediment to the 
marriage, her statement is not credible in light of clear 
evidence that she is and was aware of the absence of a marriage 
license, and that she ought to have known that no exception to 
this requirement was applicable.  Indeed, such knowledge is 
imputed to her.  As she deemed to have had knowledge of the 
impediment to marriage "at the time" of the purported marriage 
(see Dedicatoria, 8 Vet. App. at 444), her marriage is not deemed 
valid under VA law.  

Insofar as the marriage between the appellant and the Veteran is 
void under Philippine law, and is not deemed valid under VA law, 
the Board need not address the added criteria in the definition 
of surviving spouse under 38 C.F.R. § 3.50(b) or the underlying 
claim for death benefits. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Recognition as the Veteran's surviving spouse is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


